DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 01/24/2020 are acknowledged and have been fully considered. Claims 20, 22-42 are pending and are under consideration on the merits. Claim 20 has been amended. Claims 1-19 and 21 are cancelled. Claims 24-42 are newly added. This is the first Office Action on the merits of the claims.
Priority
The instant application is a continuation of U.S. Patent Application No. 15/704,972 filed on September 14, 2017, issued as U.S. Patent No. 10,481,071, which is a continuation of U.S. Patent Application No. 14/808,205 filed on July 24, 2015, issued as U.S. Patent No. 9,778,162, which is continuation of U.S. Patent No. 13/456,729 filed on April 26, 2012, issued as U.S. Patent No. 9,091,624, which claims the benefit under 35 U.S.C. § 119(e) of US. Provisional Patent Application No. 61/482,541, filed on May 4, 2011. The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 05/04/2011, the filing date of provisional application US 61/482,541. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The instant application uses tradenames/trademarks SYBR 11, SYBR Green, SYTO 11, SYTO 12, SYTO 13, SYTO 14, SYTO 16, SYTO 21, SYTO RNA, SYTO 24, SYTO 25 (see [0038] of specification), TRITON X-100, TRIADINE, PROCLIN (see [0039] of specification), CELL-DYN (see [0046] of specification) and CELL-DYN SapphireTM (see [0056],[0057] of specification). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).

	
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a WBC differential analysis” in step (d) and the phrase “the WBC differential” in step (e). These two phrases are not consistent. It is suggested to amend to “the WBC differential analysis” in step (e) of claim 1. 
Claims 26 and 27 which depend from claim 20 also recite “the WBC differential” in line 1 and are objected to for the same reasons. It is suggested to amend claims 26 and 27 to recite “the WBC differential analysis”.
Claim 1 is also objected to because of the following informalities: Step (d) in claim 1 is a run-on sentence with misplaced modifiers. It is suggested to amend as below.
(d) prior to performing a WBC differential analysis, excluding nuclei-free particles and retaining nuclei-containing particles using a fluorescence trigger that is limited to only fluorescence emission signals, wherein the fluorescence trigger is configured in the hematology analyzer and is set to a fluorescence magnitude greater than fluorescence emission signals from RBCs, including RBC fragments, and less than fluorescence emission signals from WBCs; and
Claims 33 and 35 recite “90° to scatter” and the word “to” is extraneous. It is suggested to amend to “90° scatter”.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20 and 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites collecting a plurality of light scatter signals and “a fluorescence emission signal” from the excited sample in step (c). Claim 20 recites in step (d), prior to performing a WBC differential analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs, and this renders the claim indefinite. in the phrase “and that is limited to fluorescence emission signals”, it is uncertain which parameter is limited to fluorescence emission signals. It is uncertain which parameter is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments and is less than fluorescence emission signals from WBCs. Further, the claim does not recite a prior step of collecting fluorescence emission signals from RBCs, including RBC fragments and it is uncertain if these signals are the same as the fluorescence emission signal that is collected in step (c). Dependent claims 22-42 are rejected for the same reasons.
Claims 24-27 are further indefinite because they recite "the nuclei-containing events" (in line 1 of claims 24 and 25 and in line 2 of claims 26 and 27).  There is insufficient antecedent basis for this limitation in the claims. Claims 24-27 depend from claim 20 which recites “nuclei-containing particles” and does not recite “nuclei-containing events”. These two terms are not equivalent and the specification does not define the two terms.
The term “about” in claims 22, 23, 31, 33, 35 and 41 further renders the claims indefinite. The term “about” is used as an approximation to a numerical value without setting forth the lower limit and the upper limit of the range surrounding the number following the word “about” in the claims. Claims 22 and 23 are indefinite because the boundary limits of the range of wavelengths is not defined. Claims 31, 33, 35 are indefinite because the boundary limits of the angle at which the scatter signals are measured is not defined. Claim 41 is indefinite because the boundary limits of the range of incubation temperature is not defined.  It is suggested to delete the term “about” in claims 22, 23, 31, 33, 35 and 41 to obviate this rejection.
Appropriate clarification is needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,091,624 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims. 
Regarding step (a) of examined claim 20, reference claim 1 recites a method of performing a white blood cell (WBC) analysis with an automated hematology analyzer, the method comprising a step (a) of diluting a sample of whole blood with a WBC reagent, wherein the WBC reagent includes a fluorescent dye that penetrates WBC membranes and binds to WBC nucleic acids. Reference claim 1 recites a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the sample of whole blood being stained as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 in step (c) recites delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 in step (d) recites exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 in step (e) recites collecting a plurality of light scatter signals and a fluorescence emission signal from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 in step (f) recites prior to performing a WBC differential analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs.
Regarding step (e) of examined claim 20, reference claim 1 in step (g) recites performing the WBC differential on the nuclei-containing particles retained in its step (f). 
Reference claim 1 recites additional limitations of diluting the sample of whole blood with a WBC reagent, wherein the WBC reagent includes a red blood cell (RBC) lysing agent. However, examined claim 20 recites the method with the transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. Reference claim 1 anticipates examined claim 20 because it recites all the limitations recited in examined claim 20.
Regarding examined claim 22, reference claim 3 recites wherein the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 23, reference claim 4 recites wherein fluorescence emission is collected at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter.
Regarding examined claim 24, reference claim 5 recites wherein the nuclei-containing events comprise signals from WBCs.
Regarding examined claim 25, reference claim 6 recites wherein the nuclei-containing events comprise signals from nucleated red blood cells (nRBCs).
Regarding examined claim 26, reference claim 7 recites wherein performing the WBC differential comprises distinguishing the nuclei-containing events from one another based on the magnitude of the fluorescence emission signal associated with each event.
Regarding examined claim 27, reference claim 8 recites wherein performing the WBC differential comprises distinguishing the nuclei-containing events from one another based on the plurality of light scatter signals associated with each event.
Regarding examined claim 28, reference claim 9 recites wherein the plurality of light scatter signals includes axial light loss (ALL) signals.
Regarding examined claim 29, reference claim 10 recites wherein the ALL signals are measured at 0° scatter.
Regarding examined claim 30, reference claim 11 recites wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals.
Regarding examined claim 31, reference claim 12 recites wherein the IAS signals are measured at about 3° to about 15° scatter.
Regarding examined claim 32, reference claim 13 recites wherein the plurality of light scatter signals includes polarized side scatter (PSS) signals.
Regarding examined claim 33, reference claim 14 recites wherein the PSS signals are measured at about 90° to scatter.
Regarding examined claim 34, reference claim 15 recites wherein the plurality of light scatter signals includes depolarized side scatter (DSS) signals.
Regarding examined claim 35, reference claim 16 recites wherein the DSS signals are measured at about 90° to scatter.
Regarding examined claim 36, reference claim 1 recites a step (b) wherein the diluted whole blood sample to which the fluorescent dye has been added is incubated for an incubation period of time.
Regarding examined claim 37, reference claim 17 recites wherein the incubation period of time is less than 25 seconds.
Regarding examined claim 38, reference claim 18 recites wherein the incubation period of time is less than 17 seconds.
Regarding examined claim 39, reference claim 19 recites wherein the incubation period of time is less than 9 seconds.
Regarding examined claim 40, reference claim 20 recites wherein the diluted blood sample is incubated at a temperature ranging from 30° C to 50° C.
Regarding examined claim 41, reference claim 21 recites wherein the diluted blood sample is incubated at a temperature of about 40° C.
Regarding examined claim 42, reference claim 22 recites wherein the WBC reagent contains a single fluorescent dye that is used to identify, quantify, and analyze a plurality of WBC subpopulations at once.
Examined claims 20, 22-42 are anticipated by reference claims 1-22 of U.S. Patent No. 9,091,624.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,778,162 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS). 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a white blood cell (WBC) differential analysis on a blood sample that contains a plurality of WBCs. Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform a step (a) of diluting the blood sample with a WBC reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye. Reference claim 1 recites instructions that cause the processor to perform a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the white blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (c) delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 recites instructions that cause the processor to perform a step (d) exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (e) collecting a plurality of light scatter signals and fluorescence emission signals from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (f) prior to performing a WBC differential analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs. Since the trigger is performed by a processor in the hematology analyzer, it is configured in the hematology analyzer.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (g) performing the WBC differential analysis on the nuclei-containing events collected in its step (f). 
Reference claim 1 does not recite the sample of blood is whole blood.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood as taught by Rodriguez for the blood sample in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.

Regarding examined claim 22, Reference claim 5 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 in step (f) recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs. Reference claim 1 in step (g) recites performing the WBC differential analysis on the nuclei-containing events in step (f). Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 step (g) does not recite the details of the WBC differential analysis that is performed on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 28 and 29, reference claim 1 recites the hematology analyzer comprises an axial light loss detector positioned to measure axial light loss from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample. Reference claim 2 recites the axial light loss detector measures axial light loss at 0° scatter.
Regarding examined claims 30 and 31, reference claim 1 recites the hematology analyzer comprises an intermediate angle scatter detector positioned to measure intermediate angle scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample. Reference claim 3 recites the intermediate angle scatter detector measures light angle scatter at about 3° to about 15°.
Regarding examined claims 32 and 33, reference claim 1 recites the hematology analyzer comprises a polarized side scatter detector positioned to measure 90° polarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claims 34 and 35, reference claim 1 recites the hematology analyzer comprises a depolarized side scatter detector positioned to measure 90° depolarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claim 36, reference claim 8 recites the hematology analyzer comprises an incubation system. Reference claim 1 recites in step (b) instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37, reference claim 11 recites the incubation system is configured to incubate the blood sample for a period of time less than 25 seconds.
Regarding examined claim 38, reference claim 12 recites the incubation system is configured to incubate the blood sample for a period of time less than 17 seconds.
Regarding examined claim 39, reference claim 13 recites the incubation system is configured to incubate the blood sample for a period of time less than 9 seconds.
Regarding examined claim 40, reference claim 14 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 15 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claims 1 recites diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-15 of U.S. Patent No. 9,778,162 in view of Rodriguez.

Claims 20, 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,481,071 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS) and Chupp (US 5,631,165; Applicant IDS) and as evidenced by MAPSS (MAPSS Technology, Abbott Systems, Webpage, 2022). 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a white blood cell (WBC) differential analysis on a blood sample that contains a plurality of WBCs. Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform steps of exciting the blood sample, collecting a plurality of fluorescence signals and performing WBC differential analysis. Reference claim 8 recites the hematology analyzer further comprises an incubation system for diluting the blood sample with a WBC reagent. Reference claim 9 recites the WBC reagent includes a fluorescent dye. Reference claim 7 recites the fluorescent dye is cell membrane permeable and nucleic acid binding. Reference claim 16 recites the instructions that cause the processor to dilute the blood sample with the fluorescent dye. Reference claim 17 recites instructions that cause the processor to incubate the blood sample. The steps of diluting the blood sample with a WBC reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye and incubating the sample with the dye would result in the white blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step of exciting the blood sample with an excitation source in a flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites the hematology analyzer comprises a detector unit comprising a fluorescent detector. Reference claim 1 recites instructions that cause the processor to collect a plurality of fluorescence emission signals from the excited sample. Reference claims 2 and 3 recite the hematology analyzer comprises an axial light loss detector the measures axial light loss and an intermediate angle scatter detector that measures intermediate light angle scatter.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor prior to performing a WBC differential analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform the WBC differential analysis on the nuclei-containing events. 
Reference claim 1 does not recite the sample of blood is whole blood and does not recite collecting a plurality of light scatter signals.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood and collect light scatter signals as taught by Rodriguez for the blood sample in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, Reference claim 5 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs. Reference claim 1 recites performing the WBC differential analysis on the nuclei-containing events. Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the WBC differential analysis that is performed on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 28 and 29, reference claim 2 recites the hematology analyzer comprises an axial light loss detector that measures axial light loss at 0° scatter.
Regarding examined claims 30 and 31, reference claim 3 recites the hematology analyzer comprises an intermediate angle scatter detector that measures light angle scatter at about 3° to about 15°.
Regarding examined claims 32-35, the reference claims do not recite the plurality of light scatter signals includes polarized side scatter (PSS) signals measured at about 90° to scatter.  The reference claims do not recite the plurality of light scatter signals includes depolarized side scatter (DSS) signals measured at about 90° to scatter.
Chupp teaches methods for differential analysis of blood cells using automated hematology analyzers. Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells. Chupp teaches the blood differential analysis is performed using the scatter signal data and fluorescence data (see col. 17 lines 25-65). PSS and DSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches PSS and DSS are collected at 90° to the incident laser beam. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to collect PSS and DSS light scatter signals as taught by Chupp in the blood differential methods performed by the hematology analyzer of the reference claims in view of Rodriguez. One of ordinary skill in the art would be motivated to do so because Chupp teaches these signals are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims in view of Rodriguez are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claim 36, reference claim 8 recites the hematology analyzer comprises an incubation system. Reference claim 17 recites instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37, reference claim 11 recites the incubation system is configured to incubate the blood sample for a period of time less than 25 seconds.
Regarding examined claim 38, reference claim 12 recites the incubation system is configured to incubate the blood sample for a period of time less than 17 seconds.
Regarding examined claim 39, reference claim 13 recites the incubation system is configured to incubate the blood sample for a period of time less than 9 seconds.
Regarding examined claim 40, reference claim 14 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 15 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claims 16 and 17 recite diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-18 of U.S. Patent No. 10,481,071 in view of Rodriguez and Chupp.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,103,759 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the reference claims. 
Regarding step (a) of examined claim 20, reference claim 1 recites a method of performing a nucleated red blood cell (nRBC) analysis with an automated hematology analyzer, the method comprising a step (a) of diluting a sample of whole blood containing a plurality of nRBCs and lymphocytes (which are WBCs) with a reagent, wherein the reagent includes a cell membrane permeable, nucleic acid binding fluorescent dye. Reference claim 1 recites a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the sample of whole blood being stained as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 in step (c) recites delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 in step (d) recites exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 in step (e) recites collecting a plurality of light scatter signals and a fluorescence emission signal from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 in step (f) recites prior to performing an nRBC differential analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs and nRBCs.
Regarding step (e) of examined claim 20, reference claim 1 in step (g) recites performing the nRBC analysis on the nuclei-containing particles retained in its step (f).
Reference claim 1 does not recite performing a WBC differential analysis. However, reference claim 19 recites the reagent contains a single fluorescent dye that is used quantify and analyze nRBCs and a plurality of WBC subpopulations at once (which is a WBC differential analysis). It would have been obvious to perform a WBC differential analysis on the nuclei-containing particles collected in step (f). Examined claim 20 is rendered obvious over reference claims 1 and 19.
Regarding examined claim 22, reference claim 3 recites wherein the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 23, reference claim 4 recites wherein fluorescence emission is collected at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter.
Regarding examined claims 24 and 25, reference claim 1 in step (f) recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and nRBCs. Therefore, the retained nuclei-containing particles (which are nuclei-containing events) would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claim 26, reference claims 7 and 9 recite wherein performing the cell analysis comprises distinguishing a plurality of WBCs and nRBCs from one another based on the magnitude of the fluorescence emission signal.
Regarding examined claim 27, reference claims 8 and 9 recite wherein performing the cell analysis comprises distinguishing a plurality of WBCs and nRBCs from one another based on the plurality of light scatter signals.
Regarding examined claim 28, reference claims 5,6 recite wherein the plurality of light scatter signals includes axial light loss (ALL) signals.
Regarding examined claim 29, reference claim 10 recites wherein the ALL signals are measured at 0° scatter.
Regarding examined claim 30, reference claims 5,6 recites wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals.
Regarding examined claim 31, reference claim 11 recites wherein the IAS signals are measured at about 3° to about 15° scatter.
Regarding examined claim 32, reference claim 6 recites wherein the plurality of light scatter signals includes polarized side scatter (PSS) signals.
Regarding examined claim 33, reference claim 12 recites wherein the PSS signals are measured at about 90° scatter.
Regarding examined claim 34, reference claim 6 recites wherein the plurality of light scatter signals includes depolarized side scatter (DSS) signals.
Regarding examined claim 35, reference claim 13 recites wherein the DSS signals are measured at about 90° scatter.
Regarding examined claim 36, reference claim 1 recites a step (b) wherein the diluted whole blood sample to which the fluorescent dye has been added is incubated for an incubation period of time.
Regarding examined claim 37, reference claim 14 recites wherein the incubation period of time is less than 25 seconds.
Regarding examined claim 38, reference claim 15 recites wherein the incubation period of time is less than 17 seconds.
Regarding examined claim 39, reference claim 16 recites wherein the incubation period of time is less than 9 seconds.
Regarding examined claim 40, reference claim 17 recites wherein the diluted blood sample is incubated at a temperature ranging from 30° C to 50° C.
Regarding examined claim 41, reference claim 18 recites wherein the diluted blood sample is incubated at a temperature of about 40° C.
Regarding examined claim 42, reference claim 19 recites wherein the WBC reagent contains a single fluorescent dye that is used to identify, quantify, and analyze a plurality of WBC subpopulations at once.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-19 of U.S. Patent No. 9,103,759.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,778,163 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS). 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a nucleated blood cell (nRBC) differential analysis on a blood sample that contains a plurality of nRBCs. Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform a step (a) of diluting the blood sample with a reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye. Reference claim 1 recites instructions that cause the processor to perform a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (c) delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 recites instructions that cause the processor to perform a step (d) exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (e) collecting a plurality of light scatter signals and fluorescence emission signals from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (f) prior to performing a nRBC differential analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs and nRBCs. Since the trigger is performed by a processor in the hematology analyzer, it is configured in the hematology analyzer.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (g) performing the nRBC differential analysis on the nuclei-containing events collected in its step (f). 
Reference claim 1 does not recite the sample of blood is whole blood and does recite performing  a WBC differential analysis on retained nuclei-containing particles.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood and perform a WBC differential on the nuclei-containing particles as taught by Rodriguez for the blood sample in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. Since the retained nuclei containing particles comprise white blood cells it would have been obvious to perform the WBC differential on the retained particles. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, Reference claim 7 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – 931as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 in step (f) recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and nRBCs and retains cells which have fluorescence emission signals higher than the fluorescence trigger. Reference claim 1 in step (g) recites performing the nRBC differential analysis on the nuclei-containing events in step (f). Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 step (g) does not recite performing a WBC differential analysis on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. Since the retained nuclei-containing cells of step (f) of reference claim 1 contain both nRBCs and WBCs, one of ordinary skill in the art would be motivated perform the WBC differential on the retained cells. The artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis on nucleated cells in blood samples using automated analyzers based on scatter and fluorescent signals. 
Regarding examined claims 28 and 29, reference claim 1 recites the hematology analyzer comprises an axial light loss detector positioned to measure axial light loss from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample. Reference claim 4 recites the axial light loss detector measures axial light loss at 0° scatter.
Regarding examined claims 30 and 31, reference claim 1 recites the hematology analyzer comprises an intermediate angle scatter detector positioned to measure intermediate angle scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample. Reference claim 5 recites the intermediate angle scatter detector measures light angle scatter at about 3° to about 15°.
Regarding examined claims 32 and 33, reference claim 2 recites the hematology analyzer comprises a polarized side scatter detector positioned to measure 90° polarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claims 34 and 35, reference claim 3 recites the hematology analyzer comprises a depolarized side scatter detector positioned to measure 90° depolarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claim 36, reference claim 10 recites the hematology analyzer comprises an incubation system. Reference claim 1 recites in step (b) instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37, reference claim 13 recites the incubation system is configured to incubate the blood sample for a period of time less than 25 seconds.
Regarding examined claim 38, reference claim 14 recites the incubation system is configured to incubate the blood sample for a period of time less than 17 seconds.
Regarding examined claim 39, reference claim 15 recites the incubation system is configured to incubate the blood sample for a period of time less than 9 seconds.
Regarding examined claim 40, reference claim 16 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 17 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claim 1 recites diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-17 of U.S. Patent No. 9,778,163 in view of Rodriguez.

Claims 20, 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,481,072 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS). 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a nucleated red blood cell (nRBC) differential analysis on a blood sample that contains a plurality of nRBCs. Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform steps of exciting the blood sample, collecting a plurality of fluorescence signals and performing nRBC differential analysis. Reference claim 9 recites the hematology analyzer further comprises an incubation system for diluting the blood sample with a reagent. Reference claim 10 recites the reagent includes a fluorescent dye. Reference claim 17 recites the fluorescent dye is cell membrane permeable and nucleic acid binding. Reference claim 18 recites the instructions that cause the processor to dilute the blood sample with the fluorescent dye. Reference claim 18 recites instructions that cause the processor to incubate the blood sample. The steps of diluting the blood sample with a reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye and incubating the sample with the dye would result in the white blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step of exciting the blood sample with an excitation source in a flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites the hematology analyzer comprises a detector unit comprising a fluorescent detector. Reference claim 1 recites instructions that cause the processor to perform a step of collecting a plurality of fluorescence emission signals from the excited sample. Reference claims 2-5 recite the hematology analyzer comprises an axial light loss detector the measures axial light loss, an intermediate angle scatter detector that measures intermediate light angle scatter, a PSS detector and a DSS detector.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor prior to performing a nRBC differential analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs and nRBCs.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform the nRBC differential analysis on the nuclei-containing events. 
Reference claim 1 does not recite the sample of blood is whole blood and does not recite collecting a plurality of light scatter signals. Reference claim 1 does not recite performing a WBC differential analysis on the nuclei-containing events.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood and collect light scatter signals as taught by Rodriguez for the blood sample in the reference claims. It would have been obvious to further modify the methods of the reference claims and perform a WBC differential on the nuclei-containing particles as taught by Rodriguez. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. Since the retained nuclei containing particles comprise white blood cells it would have been obvious to perform the WBC differential on the retained particles. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, Reference claim 7 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and nRBCs and retains cells which have fluorescence emission signals higher than the fluorescence trigger. Reference claim 1 recites performing the nRBC differential analysis on the nuclei-containing events. Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the WBC differential analysis that is performed on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 28 and 29, reference claim 4 recites the hematology analyzer comprises an axial light loss detector that measures axial light loss at 0° scatter.
Regarding examined claims 30 and 31, reference claim 5 recites the hematology analyzer comprises an intermediate angle scatter detector that measures light angle scatter at about 3° to about 15°.
Regarding examined claims 32 and 33, reference claim 2 recites the hematology analyzer comprises a polarized side scatter detector positioned to measure 90° polarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claims 34 and 35, reference claim 3 recites the hematology analyzer comprises a depolarized side scatter detector positioned to measure 90° depolarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claim 36, reference claim 9 recites the hematology analyzer comprises an incubation system. Reference claim 18 recites instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37, reference claim 12 recites the incubation system is configured to incubate the blood sample for a period of time less than 25 seconds.
Regarding examined claim 38, reference claim 13 recites the incubation system is configured to incubate the blood sample for a period of time less than 17 seconds.
Regarding examined claim 39, reference claim 14 recites the incubation system is configured to incubate the blood sample for a period of time less than 9 seconds.
Regarding examined claim 40, reference claim 15 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 16 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claim 1 recites diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-19 of U.S. Patent No. 10,481,072 in view of Rodriguez.

Claims 20, 22, 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,091,625 (reference claims) as evidenced by MAPSS (MAPPS Technology). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the reference claims. 
Regarding step (a) of examined claim 20, reference claim 1 recites a method of performing a basophil analysis with an automated hematology analyzer, the method comprising a step (a) of diluting a sample of whole blood with a reagent, wherein the reagent includes a cell membrane permeable nucleic acid binding fluorescent dye. Reference claim 1 recites a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the sample of whole blood being stained as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 in step (c) recites delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 in step (d) recites exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 in step (e) recites collecting a plurality of light scatter signals and a fluorescence emission signal from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 in step (f) recites prior to performing a basophil cluster analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs.
Regarding step (e) of examined claim 20, reference claim 1 in step (g) recites performing the basophil cluster analysis on the nuclei-containing particles retained in its step (f). 
Reference claim 1 does not recite performing a WBC differential analysis. However, reference claim 16 recites the reagent contains a single fluorescent dye that is used quantify and analyze nRBCs and a plurality of WBC subpopulations at once (which is a WBC differential analysis). It would have been obvious to perform a WBC differential analysis on the nuclei-containing particles collected in step (f). Examined claim 20 is rendered obvious over reference claims 1 and 16.
Regarding examined claim 22, reference claim 5 recites wherein the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 24, reference claim 1 recites the fluorescence trigger has a value that is less than fluorescence emission signals from WBC and retains nuclei containing events based on the trigger. Therefore the nuclei-containing events in reference claim 1 would comprise signals from WBCs.
Regarding examined claim 25, reference claim 16 recites using a single fluorescent dye to identify, quantify and analyze nRBCs. Therefore, the nuclei-containing events would comprise signals from nucleated red blood cells (nRBCs).
Regarding examined claims 26 and 27, reference claim 9 wherein performing the basophil cluster analysis comprising distinguishing basophils within the blood sample from neutrophils, monocytes, and eosinophils (which is WBC differential analysis) based on scatter signals and fluorescence.
Regarding examined claims 28 and 29, reference claims 7, 8 recite wherein the plurality of light scatter signals includes axial light loss (ALL) signals. ALL signals are collected at 0° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches ALL is collected at 0° to the incident laser beam.
Regarding examined claim 30 and 31, reference claims 7,8 recite wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals. IAS signals are collected at 0° to 10° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches IAS is collected at 0° to 10° to the incident laser beam.
Regarding examined claim 32 and 33, reference claim 8 recites wherein the plurality of light scatter signals includes polarized side scatter (PSS) signals. PSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches PSS is collected at 90° to the incident laser beam.
Regarding examined claim 34 and 35, reference claim 8 recites wherein the plurality of light scatter signals includes depolarized side scatter (DSS) signals. DSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches DSS is collected at 90° to the incident laser beam.
Regarding examined claim 36, reference claim 1 recites a step (b) wherein the diluted whole blood sample to which the fluorescent dye has been added is incubated for an incubation period of time.
Regarding examined claim 37, reference claim 11 recites wherein the incubation period of time is less than 25 seconds.
Regarding examined claim 38, reference claim 12 recites wherein the incubation period of time is less than 17 seconds.
Regarding examined claim 39, reference claim 13 recites wherein the incubation period of time is less than 9 seconds.
Regarding examined claim 40, reference claim 14 recites wherein the diluted blood sample is incubated at a temperature ranging from 30° C to 50° C.
Regarding examined claim 41, reference claim 15 recites wherein the diluted blood sample is incubated at a temperature of about 40° C.
Regarding examined claim 42, reference claim 16 recites wherein the reagent contains a single fluorescent dye that is used to identify, quantify, and analyze a plurality of WBC subpopulations at once.
Examined claims 20, 22, 24-42 are rendered obvious by reference claims 1-17 of U.S. Patent No. 9,091,625.

Claims 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,091,625 (reference claims) in view of Chupp (US 5631165; Applicant IDS).
Regarding claim 23, the reference claims do not recite wherein fluorescence emission is collected at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter.
Chupp teaches methods for differential analysis of blood cells using automated hematology analyzers. Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells. Chupp teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the reference claims and collect fluorescence emission at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter as taught by Chupp in the blood differential methods of the reference claims. One of ordinary skill in the art would be motivated to do so because Chupp teaches these signals are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Examined claim 23 is rendered obvious by reference claims 1-17 of U.S. Patent No. 9,091,625 in view of Chupp.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,810,618 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS) and as evidenced by MAPSS. 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a basophil analysis on a blood sample that contains a plurality of basophils and lymphocytes (WBCs). Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform a step (a) of diluting the blood sample with a reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye. Reference claim 1 recites instructions that cause the processor to perform a step (b) of incubating the diluted blood sample of step (a) for an incubation period of time. These two steps would result in the white blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (c) delivering the incubated sample to a flow cell in the hematology analyzer. Reference claim 1 recites instructions that cause the processor to perform a step (d) exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (e) collecting a plurality of light scatter signals and fluorescence emission signals from the excited sample.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (f) prior to performing a basophil analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs. Since the trigger is performed by a processor in the hematology analyzer, it is configured in the hematology analyzer.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step (g) performing the basophil analysis on the nuclei-containing events collected in its step (f). 
Reference claim 1 does not recite the sample of blood is whole blood and does recite performing  a WBC differential analysis on retained nuclei-containing particles.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood and perform a WBC differential on the nuclei-containing particles as taught by Rodriguez for the blood sample in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. Since the retained nuclei containing particles comprise white blood cells it would have been obvious to perform the WBC differential on the retained particles. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, Reference claim 12 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 in step (f) recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and retains cells which have fluorescence emission signals higher than the fluorescence trigger. Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 step (g) does not recite the performing a WBC differential analysis on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. Since the retained nuclei-containing cells of step (f) of reference claim 1 contain both nRBCs and WBCs, one of ordinary skill in the art would be motivated perform the WBC differential on the retained cells. The artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis on nucleated cells in blood samples using automated analyzers based on scatter and fluorescent signals. 
Regarding examined claims 28 and 29, reference claims 5,7, 8 recite wherein the plurality of light scatter signals includes axial light loss (ALL) signals. ALL signals are collected at 0° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches ALL is collected at 0° to the incident laser beam.
Regarding examined claim 30 and 31, reference claims 5,7,8 recite wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals. IAS signals are collected at 0° to 10° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches IAS is collected at 0° to 10° to the incident laser beam.
Regarding examined claim 32 and 33, reference claim 5 recites wherein the plurality of light scatter signals includes 90° polarized side scatter (PSS) signals. PSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches PSS is collected at 90° to the incident laser beam.
Regarding examined claim 34 and 35, reference claim 6 recites wherein the plurality of light scatter signals includes 90° depolarized side scatter (DSS) signals. DSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches DSS is collected at 90° to the incident laser beam.
Regarding examined claim 36, reference claim 13 recites the hematology analyzer comprises an incubation system. Reference claim 1 recites in step (b) instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37-39, reference claim 15 recites the incubation system is configured to incubate the blood sample for a period of time less than 30 seconds. It is not inventive to discover optimum or workable ranges of experimental conditions within the prior art conditions by routine experimentation. See MPEP 2144.05 II A.
Regarding examined claim 40, reference claim 16 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 17 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claim 1 recites diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-18 of U.S. Patent No. 9,810,618 in view of Rodriguez.

Claims 20, 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,481,073 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS). 
Regarding step (a) of examined claim 20, reference claim 1 recites an hematology analyzer for conducting a basophil analysis on a blood sample that contains a plurality of basophils and lymphocytes (WBCs). Reference claim 1 recites the hematology analyzer comprises a processor and a non-transitory computer-readable memory medium comprising instructions that when executed cause the processor to perform steps of exciting the blood sample, collecting a plurality of fluorescence signals and performing basophil analysis. Reference claim 13 recites the hematology analyzer further comprises an incubation system for diluting the blood sample with a reagent. Reference claim 14 recites the reagent includes a fluorescent dye. Reference claim 19 recites the fluorescent dye is cell membrane permeable and nucleic acid binding. Reference claims 15-17 recite instructions that cause the processor to incubate the blood sample. The steps of diluting the blood sample with a reagent that includes a cell membrane permeable, nucleic acid binding fluorescent dye and incubating the sample with the dye would result in the white blood cells in the sample of blood being stained with the cell membrane permeable dye as recited in step (a) of examined claim 20.
Regarding step (b) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform a step of exciting the blood sample with an excitation source in a flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites the hematology analyzer comprises a detector unit comprising a fluorescent detector. Reference claim 1 recites instructions that cause the processor to perform a step of collecting a plurality of fluorescence emission signals from the excited sample. Reference claims 5,7,8 recite the hematology analyzer comprises an axial light loss detector the measures axial light loss, an intermediate angle scatter detector that measures intermediate light angle scatter, a PSS detector and a DSS detector.
Regarding step (d) of examined claim 20, reference claim 1 recites instructions that cause the processor prior to performing a basophil analysis, excluding nuclei-free events and retaining nuclei-containing events using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs.
Regarding step (e) of examined claim 20, reference claim 1 recites instructions that cause the processor to perform the basophil analysis on the nuclei-containing events. 
Reference claim 1 does not recite the sample of blood is whole blood and does not recite collecting a plurality of light scatter signals. Reference claim 1 does not recite performing a WBC differential analysis on the nuclei-containing events.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute a sample of whole blood and collect light scatter signals as taught by Rodriguez for the blood sample in the reference claims. It would have been obvious to further modify the methods of the reference claims and perform a WBC differential on the nuclei-containing particles as taught by Rodriguez. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one blood sample for another to obtain predictable results. Since the retained nuclei containing particles comprise white blood cells it would have been obvious to perform the WBC differential on the retained particles. There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, Reference claim 12 recites the excitation source is a laser but does not recite the wavelength range. Rodriguez teaches the cell membrane permeable fluorescent dye CPO can be excited with an argon-ion laser at 488 nm or a diode-pumped solid state laser operating at 532 nm (see col. 15 lines 27-30 – as recited in examined claim 22).
Regarding examined claim 23, Rodriguez teaches the fluorescent detection system is set up to receive emission at 575 nm (FL1), which records primarily dye interaction with DNA and at 675 nm (FL2), which responds primarily to dye interaction with RNA (see col. 15 lines 27-34- as recited in examined claim 23). Rodriguez teaches the fluorescent radiation is collected by a lens 51 and relayed to photomultiplier tubes (PMTs) through a network of dichroic mirrors and filters 71,72,73. Rodriguez teaches the PMTs detect fluorescent radiation in a wavelength range determined by optical coatings on the mirrors and filters (see col. 11 lines 17-27, which is a band-pass filter – as recited in examined claim 23). 
Regarding examined claims 24 and 25, reference claim 1 recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and retains cells which have fluorescence emission signals higher than the fluorescence trigger. Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the WBC differential analysis that is performed on the nuclei-containing events. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the differential analysis step of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 28 and 29, reference claim 9 recites the hematology analyzer comprises an axial light loss detector that measures axial light loss at 0° scatter.
Regarding examined claims 30 and 31, reference claim 10 recites the hematology analyzer comprises an intermediate angle scatter detector that measures light angle scatter at about 3° to about 15°.
Regarding examined claims 32 and 33, reference claims 5,7,8 recite the hematology analyzer comprises a polarized side scatter detector positioned to measure 90° polarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claims 34 and 35, reference claim 6 recites the hematology analyzer comprises a depolarized side scatter detector positioned to measure 90° depolarized side scatter from the excited blood sample and recites collecting a plurality of light scatter signals form the excited sample.
Regarding examined claim 36, reference claim 13 recites the hematology analyzer comprises an incubation system. Reference claim 1 recites in step (b) instructions when executed that cause the processor to incubate the blood sample for an incubation period of time.
Regarding examined claim 37-39, reference claim 15 recites the incubation system is configured to incubate the blood sample for a period of time less than 30 seconds. It is not inventive to discover optimum or workable ranges of experimental conditions within the prior art conditions by routine experimentation. See MPEP 2144.05 II A. The different time of incubation recited in examined claims 37-39 is rendered obvious.
Regarding examined claim 40, reference claim 16 recites the incubation system is configured to incubate the blood sample at a temperature ranging from 30°C to 50°C.
Regarding examined claim 41, reference claim 17 recites the incubation system is configured to incubate the blood sample at a temperature of 40°C.
Regarding examined claim 42, reference claim 19 and 20 recite diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-21 of U.S. Patent No. 10,481,073 in view of Rodriguez.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,097,704 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS) and Chupp (5,631,115; Applicant IDS).
Regarding step (a) of examined claim 20, reference claim 1 recites a method of counting cells by means of an automated hematology analyzer, the method comprising a step (a) of diluting a sample of whole blood with a diluent, wherein the sample comprises a plurality of white blood cells, nucleated red blood cells. Reference claim 1 recites a step (b) of contacting the sample with at least one fluorescent dye that specifically binds to and stains one or more nucleic acids in the white blood cells and nucleated red blood cells.
Regarding step (b) and (c) of examined claim 20, reference claim 1 recites passing the sample through the hematology analyzer to generate a plurality of events wherein each event comprises a plurality of light scattering signals and a fluorescence emission signal generated by the cell in the sample. The reference claims do not explicitly recite exciting the sample with an excitation source as the sample traverses a flow cell in the hematology analyzer. However, reference claim 3 recites the source of light is a laser (a laser excites the fluorescent dye in the sample). An automated hematology analyzer comprises a flow cell through which the sample is passed through and excited. See Chupp (see Fig. 43, col. 17 lines 2-7,col. 34, section C). Therefore, in the reference claim 1 step (c) the sample is excited with an excitation source as it traverses a flow cell in the hematology analyzer and a plurality of light scatter signals and a fluorescence emission signal is collected.
Regarding steps (d) and (e) of examined claim 20, reference claim 1 recites separating the events into two data blocks prior to counting the events using a fluorescent trigger configured in the hematology analyzer, wherein the first data block includes events having a fluorescence emission signal that is below the fluorescent trigger, and the second data block includes events having a fluorescence emission signal that is above the fluorescent trigger. Reference claim 1 recites analyzing the events in the first data block to count the number of red blood cells, platelets and reticulocytes in the sample. Reference claim 1 recites analyzing the events in the second data block to count the number of white blood cells and nucleated red blood cells. Therefore, the fluorescence trigger in reference claim 1 has a fluorescence magnitude that is less than fluorescence emission signals from WBCs and greater than RBCs because the WBCs are in the second data block and the RBCs are in the first data block. Reference claim 17 recites further analyzing the events in the second data block to count the number of cells in each of a plurality of WBC subpopulations (which is a WBC differential analysis).
The reference claims do not recite fluorescent dye which binds nucleic acids to be cell permeable.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is cell membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, reference claim 3 recites the source of light is a laser (which is an excitation source). Reference claim 4 recites wherein the source of light has a wavelength of from about 350 nm to about 700 nm. 
Regarding examined claims 24 and 25, reference claim 1 recites the second data block comprises WBCs and nucleated red blood cells (nRBCs). Since the events in the second data block have a fluorescence greater than the fluorescence trigger, these events correspond to the nuclei-containing events in the examined claims 24 and 25.
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the cell counting analysis that is performed on the nuclei-containing events in second data block. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the counting of the events in the second data block comprising white blood cells of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claim 23, reference claims 13 recites the fluorescent dye has an emission maxima from about 440nm to about 490 nm in the presence of DNA. Reference claims 14 recites the fluorescent dye has an emission maxima from about 490nm to about 560 nm in the presence of DNA. Reference claims 15 recites the fluorescent dye has an emission maxima from about 540nm to about 590 nm in the presence of DNA. Reference claims 16 recites the fluorescent dye has an emission maxima from about 615nm to about 680 nm in the presence of DNA. These wavelength ranges of the fluorescence emission of the dye recited in reference claims 13-16, 440nm-680nm, lies within the wavelength range wherein the fluorescence emission is collected, 360nm-750nm, recited in examined claim 23. The reference claims do not recite the fluorescence emission is collected by a band-pass filter or a long-pass filter.
Regarding examined claims 28-35, reference claim 1 recites collecting a plurality of light scatter signals. The reference claims do not recite the light scatter to be ALL measured at 0° scatter, IAS measured at 3° to about 15° scatter, PSS measured at 90° scatter and DSS measured at 90°C. 
Regarding examined claims 36-39, the reference claims do not recite the blood sample is incubated for an incubation period of time ranging from less than 25 seconds to less than 9 seconds. Regarding claims 40, 41, the reference claims do not recite the incubation temperature to be from 30°C to 50°C or about 40°C.
Chupp teaches a method to analyze a whole blood sample using a hematology analyzer that can also perform fluorescence cytometry analysis (col. 7 lines 20-40). Chupp teaches the incubation of fluorophore labeled molecules with the lyse reagent (col. col. 14 lines 22-45). Chupp teaches the collection of a plurality of signals (at least 7 optical parameters) using detectors (col. 42 lines 44-65) and fluorescence detection (col. 43 lines 55-68). Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells (see col. 17 lines 25-45). Chupp teaches ALL is measured at 0° scatter (meets the limitations of examined claims 28,29), IAS is measured in a scatter ring at 3° to 10° away from incident laser (see col. 15 lines 40-65 - meets the limitations of examined claims 30, 31). PSS and DSS are measured at 90° to scatter. For evidence, see page 2, Fig. 1 of MAPSS (meets the limitations of examined claims 32-35). Chupp teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25 – meets limitations of examined claim 23).  Chupp teaches the step of diluting the sample of blood with the lyse reagent containing the fluorescent dye, incubating it for about 10 seconds to about 20 seconds, at about 25ºC to 46ºC (col. 12 lines 40-50, col. 13 lines 39-49). Chupp teaches that nucleated red blood cells (nRBCs) can be detected by the nuclei binding fluorescence dye and teaches performing WBC cell differential analysis based on scatter signals (col. 14 line 60 – col. 15 line 35,Ex. 4,7). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the reference claims and collect fluorescence emission at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter as taught by Chupp in the blood differential methods of the reference claims. It would have been obvious to further modify the methods of the reference claims and measure scatter signals ALL, IAS, PSS and DSS as taught by Chupp. It would have been obvious to further modify the methods of the reference claims and incubate the blood sample with the dye at the temperature range for the period of time as taught by Chupp. One of ordinary skill in the art would be motivated to do so because Chupp teaches these scatter signals and incubation conditions are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. It is not inventive to discover optimum or workable ranges of experimental conditions within the prior art conditions by routine experimentation. See MPEP 2144.05 II A. The different times of incubation recited in examined claims 36-39 and the temperature conditions recited in examined claims 40 and 41 are rendered obvious.
Regarding examined claim 42, reference claim 18 recites no more than two reagents are employed, said reagents being a diluent and fluorescent dye. Therefore reference claim 18 recites using only a single fluorescent dye in its methods of counting the white blood cells. Rodriguez also teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42).
Examined claims 20, 22-42 are rendered obvious by reference claims 1-21 of U.S. Patent No. 9,097,704 in view of Rodriguez and Chupp.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,797,824 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS) and Chupp (5,631,115; Applicant IDS).
Regarding step (a) of examined claim 20, reference claim 1 recites an automated hematology analyzer for counting cells in a sample of whole blood said analyzer comprising an excitation source positioned to excite particles within the blood sample and a plurality of detectors to measure scatter and fluorescent signals. The analyzer comprises instructions that cause a processor to perform a method of counting cells by means of an automated hematology analyzer, the method comprising a step (a) of diluting a sample of whole blood with a diluent, wherein the sample comprises a plurality of white blood cells, nucleated red blood cells. Reference claim 1 recites instructions to perform a step of contacting the sample with at least one fluorescent dye that specifically binds to and stains one or more nucleic acids in the white blood cells and nucleated red blood cells.
Regarding step (b) and (c) of examined claim 20, reference claim 1 recites instructions to perform a step of passing the sample through the hematology analyzer to generate a plurality of events wherein each event comprises a plurality of light scattering signals and a fluorescence emission signal generated by the cell in the sample. The reference claims do not explicitly recite exciting the sample with an excitation source as the sample traverses a flow cell in the hematology analyzer. However, reference claim 3 recites the source of light is a laser (a laser excites the fluorescent dye in the sample). An automated hematology analyzer comprises a flow cell through which the sample is passed through and excited. See Chupp (see Fig. 43, col. 17 lines 2-7,col. 34, section C). Therefore, in the reference claim 1 the sample is excited with an excitation source as it traverses a flow cell in the hematology analyzer and a plurality of light scatter signals and a fluorescence emission signal is collected.
Regarding steps (d) and (e) of examined claim 20, reference claim 1 recites instructions to perform a step of separating the events into two data blocks prior to counting the events using a fluorescent trigger configured in the hematology analyzer, wherein the first data block includes events having a fluorescence emission signal that is below the fluorescent trigger, and the second data block includes events having a fluorescence emission signal that is above the fluorescent trigger. Reference claim 1 recites analyzing the events in the first data block to count the number of red blood cells, platelets and reticulocytes in the sample. Reference claim 1 recites analyzing the events in the second data block to count the number of white blood cells and nucleated red blood cells. Therefore, the fluorescence trigger in reference claim 1 has a fluorescence magnitude that is less than fluorescence emission signals from WBCs and greater than RBCs because the WBCs are in the second data block and the RBCs are in the first data block. Reference claim 17 recites further analyzing the events in the second data block to count the number of cells in each of a plurality of WBC subpopulations (which is a WBC differential analysis).
The reference claims do not recite fluorescent dye which binds nucleic acids to be cell permeable.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is cell membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results. Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, reference claim 3 recites the source of light is a laser (which is an excitation source). Reference claim 4 recites wherein the source of light has a wavelength of from about 350 nm to about 700 nm. 
Regarding examined claims 24 and 25, reference claim 1 recites the second data block comprises WBCs and nucleated red blood cells (nRBCs). Since the events in the second data block have a fluorescence greater than the fluorescence trigger, these events correspond to the nuclei-containing events in the examined claims 24 and 25.
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the cell counting analysis that is performed on the nuclei-containing events in second data block. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the counting of the events in the second data block comprising white blood cells of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claim 23, reference claims 13 recites the fluorescent dye has an emission maxima from about 440nm to about 490 nm in the presence of DNA. Reference claims 14 recites the fluorescent dye has an emission maxima from about 490nm to about 560 nm in the presence of DNA. Reference claims 15 recites the fluorescent dye has an emission maxima from about 540nm to about 590 nm in the presence of DNA. Reference claims 16 recites the fluorescent dye has an emission maxima from about 615nm to about 680 nm in the presence of DNA. These wavelength ranges of the fluorescence emission of the dye recited in reference claims 13-16, 440nm-680nm, lies within the wavelength range wherein the fluorescence emission is collected, 360nm-750nm, recited in examined claim 23. The reference claims do not recite the fluorescence emission is collected by a band-pass filter or a long-pass filter.
Regarding examined claims 28-35, reference claim 1 recites collecting a plurality of light scatter signals including ALL, IAS scatter signals. The reference claims do not recite the light scatter to be ALL measured at 0° scatter, IAS measured at 3° to about 15° scatter, PSS measured at 90° scatter and DSS measured at 90°C. 
Regarding examined claims 36-39, the reference claims do not recite the blood sample is incubated for an incubation period of time ranging from less than 25 seconds to less than 9 seconds. Regarding claims 40, 41, the reference claims do not recite the incubation temperature to be from 30°C to 50°C or about 40°C.
Chupp teaches a method to analyze a whole blood sample using a hematology analyzer that can also perform fluorescence cytometry analysis (col. 7 lines 20-40). Chupp teaches the incubation of fluorophore labeled molecules with the lyse reagent (col. col. 14 lines 22-45). Chupp teaches the collection of a plurality of signals (at least 7 optical parameters) using detectors (col. 42 lines 44-65) and fluorescence detection (col. 43 lines 55-68). Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells (see col. 17 lines 25-45). Chupp teaches ALL is measured at 0° scatter (meets the limitations of examined claims 28,29), IAS is measured in a scatter ring at 3° to 10° away from incident laser (see col. 15 lines 40-65 - meets the limitations of examined claims 30, 31). PSS and DSS are measured at 90° to scatter. For evidence, see page 2, Fig. 1 of MAPSS (meets the limitations of examined claims 32-35). Chupp teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25 – meets limitations of examined claim 23).  Chupp teaches the step of diluting the sample of blood with the lyse reagent containing the fluorescent dye, incubating it for about 10 seconds to about 20 seconds, at about 25ºC to 46ºC (col. 12 lines 40-50, col. 13 lines 39-49). Chupp teaches that nucleated red blood cells (nRBCs) can be detected by the nuclei binding fluorescence dye and teaches performing WBC cell differential analysis based on scatter signals (col. 14 line 60 – col. 15 line 35,Ex. 4,7). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the reference claims and collect fluorescence emission at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter as taught by Chupp in the blood differential methods of the reference claims. It would have been obvious to further modify the methods of the reference claims and measure scatter signals ALL, IAS, PSS and DSS as taught by Chupp. It would have been obvious to further modify the methods of the reference claims and incubate the blood sample with the dye at the temperature range for the period of time as taught by Chupp. One of ordinary skill in the art would be motivated to do so because Chupp teaches these scatter signals and incubation conditions are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals. It is not inventive to discover optimum or workable ranges of experimental conditions within the prior art conditions by routine experimentation. See MPEP 2144.05 II A. The different times of incubation recited in examined claims 36-39 and the temperature conditions recited in examined claims 40 and 41 are rendered obvious.
Regarding examined claim 42, reference claim 18 recites no more than two reagents are employed, said reagents being a diluent and fluorescent dye. Therefore reference claim 18 recites using only a single fluorescent dye in its methods of counting the white blood cells. Rodriguez also teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42).
Examined claims 20, 22-42 are rendered obvious by reference claims 1-21 of U.S. Patent No. 9,797,824 in view of Rodriguez and Chupp.

Claims 20 and 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,775,379 (reference claims) in view of Rodriguez (US 6,228,652; Applicant IDS) and Chupp (5,631,115; Applicant IDS).
Regarding step (a) of examined claim 20, reference claim 1 recites a method of performing a white blood cell (WBC) analysis with an automated hematology analyzer, the method comprising a step of diluting a sample of whole blood with an analysis reagent comprising a membrane-permeable fluorescent dye and incubating the diluted blood sample. This would result in staining of the cells in the sample of whole blood.
Regarding step (b) of examined claim 20, reference claim 1 recites exciting the incubated sample with an excitation source as the incubated sample traverses the flow cell.
Regarding step (c) of examined claim 20, reference claim 1 recites collecting a plurality of light scatter signals and at least one fluorescent emission signal from the excited sample.
Regarding step (d) and (e) of examined claim 20, reference claim 1 recites removing from consideration using only a fluorescent threshold (which is a trigger) configured in the hematology analyzer, any particles within the blood sample that are below the fluorescent threshold, wherein the fluorescent threshold is based on only the at least one fluorescent signal and performing a WBC differential on the particles.
The reference claims do not recite the magnitude of the fluorescent trigger to be greater than the fluorescent emission signals from RBCs including RBC fragments, and is less than fluorescence emission signals from WBCs.
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is cell membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent signals (see col. 16 lines 28-42, see Fig. 19A-B). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to set the value of the fluorescence trigger to have magnitude greater than the fluorescent emission signals from RBCs including RBC fragments, and is less than fluorescence emission signals from WBCs as taught by Rodriguez. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results. Rodriguez teaches clustering cells into debris (D), white blood cells (W), and nucleated red blood cells (NRBC) based on fluorescent boundaries drawn between the debris/fragments and the WBCs/nRBCs (see col. 16 lines 28-42, see Fig. 19A-B). Reference claim 1 in view of Rodriguez recites a hematology analyzer comprising a processor with instructions that cause its processor to perform a method that renders obvious the method steps a-e as recited in examined claim 20.
Regarding examined claim 22, reference claim 2 recites the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 23, reference claim 3 recites, the fluorescent emission signal is collected at a wavelength of from 360nm to 750nm by a band-pass filter or a long-pass filter.
Regarding examined claims 24 and 25, reference claim 1 recites performing a WBC differential analysis on the signals which are greater than the fluorescent trigger. Therefore, these signals comprise signals from WBCs. Rodriguez teaches white blood cells and nucleated red blood cells (nRBCs) are stained with the nuclei-binding fluorescent dye (see col. 7 lines 65-67). Therefore, the retained nuclei-containing events would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claims 26 and 27, reference claim 1 does not recite the details of the cell counting analysis that is performed on the nuclei-containing events in second data block. Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (Fig. 20A-21B, col 16 lines 43 – col. 17 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the WBC differential analysis based on fluorescent and scatter signals as taught by Rodriguez in the counting of the events in the second data block comprising white blood cells of the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results.  There is a reasonable expectation of success because both Rodriguez and the reference claims are directed to performing a WBC differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 28-35, reference claim 1 recites collecting a plurality of light scatter signals. The reference claims do not recite the light scatter to be ALL measured at 0° scatter, IAS measured at 3° to about 15° scatter, PSS measured at 90° scatter and DSS measured at 90°C. 
Chupp teaches a method to analyze a whole blood sample using a hematology analyzer that can also perform fluorescence cytometry analysis (col. 7 lines 20-40). Chupp teaches the incubation of fluorophore labeled molecules with the lyse reagent (col. col. 14 lines 22-45). Chupp teaches the collection of a plurality of signals (at least 7 optical parameters) using detectors (col. 42 lines 44-65) and fluorescence detection (col. 43 lines 55-68). Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells (see col. 17 lines 25-45). Chupp teaches ALL is measured at 0° scatter (meets the limitations of examined claims 28,29), IAS is measured in a scatter ring at 3° to 10° away from incident laser (see col. 15 lines 40-65 - meets the limitations of examined claims 30, 31). PSS and DSS are measured at 90° to scatter. For evidence, see page 2, Fig. 1 of MAPSS (meets the limitations of examined claims 32-35). Chupp teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25 – meets limitations of examined claim 23).  Chupp teaches the step of diluting the sample of blood with the lyse reagent containing the fluorescent dye, incubating it for about 10 seconds to about 20 seconds, at about 25ºC to 46ºC (col. 12 lines 40-50, col. 13 lines 39-49). Chupp teaches that nucleated red blood cells (nRBCs) can be detected by the nuclei binding fluorescence dye and teaches performing WBC cell differential analysis based on scatter signals (col. 14 line 60 – col. 15 line 35,Ex. 4,7). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the reference claims and measure scatter signals ALL, IAS, PSS and DSS as taught by Chupp. One of ordinary skill in the art would be motivated to do so because Chupp teaches these scatter signals and incubation conditions are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Regarding examined claims 36-39, reference claim recites the blood sample is incubated for a period of less than 25 seconds. Regarding claims 40, 41, reference claim 1 recites the incubation temperature to be from 30°C to 50°C. Further, Chupp also teaches the step of diluting the sample of blood with the lyse reagent containing the fluorescent dye, incubating it for about 10 seconds to about 20 seconds, at about 25ºC to 46ºC (col. 12 lines 40-50, col. 13 lines 39-49). It is not inventive to discover optimum or workable ranges of experimental conditions within the prior art conditions by routine experimentation. See MPEP 2144.05 II A. The different times of incubation recited in examined claims 36-39 and the temperature conditions recited in examined claims 40 and 41 are rendered obvious.
Regarding examined claim 42, reference claim 1 recites diluting and incubating the blood sample with a cell membrane permeable nucleic acid binding fluorescent dye but does not recite a single dye to identify, quantify and analyze a plurality of WBC subpopulations at once. However, Rodriguez teaches a single fluorescent cell membrane permeable nucleic acid binding dye (CPO) is used in its methods to perform the white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) on the nuclei containing white blood cell cluster after identifying/excluding the debris cluster, using fluorescence and scatter data (see Example 2, col. 14 lines 46-48, col 16 lines 43 – col. 17 line 10, Fig. 20A-21B – as recited in examined claim 42). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute CPO as taught by Rodriguez for the fluorescent dye in the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one membrane permeable nucleic acid binding fluorescent dye for another to obtain predictable results.
Examined claims 20, 22-42 are rendered obvious by reference claims 1-20 of U.S. Patent No. 10,775,379 in view of Rodriguez and Chupp.

Claims 20 and 22-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-38 of co-pending Application No. 16/653,489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the reference claims. 
Regarding step (a) of examined claim 20, reference claim 19 recites a method of performing a nucleated red blood cell (nRBC) analysis with an automated hematology analyzer, the method comprising a step of staining a sample of whole blood a cell membrane permeable, nucleic acid binding fluorescent dye. 
Regarding step (b) of examined claim 20, reference claim 19 in recites exciting the stained sample with an excitation source as the sample traverses a flow cell in the hematology analyzer.
Regarding step (c) of examined claim 20, reference claim 19 in recites collecting a plurality of light scatter signals and a fluorescence emission signal from the excited sample.
Regarding step (d) of examined claim 20, reference claim 19 recites step (d) prior to performing an nRBC differential analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs and nRBCs.
Regarding step (e) of examined claim 20, reference claim 19 recites a step (e) performing the nRBC analysis on the nuclei-containing particles retained in its step (d).
Reference claim 1 does not recite performing a WBC differential analysis. However, reference claim 38 recites a single fluorescent dye that is used quantify and analyze nRBCs and a plurality of WBC subpopulations at once (which is a WBC differential analysis). It would have been obvious to perform a WBC differential analysis on the nuclei-containing particles collected in reference claim 19 step (e). Examined claim 20 is rendered obvious over reference claims 19 and 38.
Regarding examined claim 22, reference claim 21 recites wherein the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 23, reference claim 22 recites wherein fluorescence emission is collected at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter.
Regarding examined claims 24 and 25, reference claim 19 in step (d) recites the magnitude of the fluorescence trigger is less than the fluorescence signals from WBCs and nRBCs. Therefore, the retained nuclei-containing particles (which are nuclei-containing events) would comprise signals from WBCs (as recited in examined claim 24) and nRBCs (as recited in examined claim 25). 
Regarding examined claim 26, reference claims 25 and 27 recite wherein performing the cell analysis comprises distinguishing a plurality of WBCs and nRBCs from one another based on the magnitude of the fluorescence emission signal.
Regarding examined claim 27, reference claims 26 and 27 recite wherein performing the cell analysis comprises distinguishing a plurality of WBCs and nRBCs from one another based on the plurality of light scatter signals.
Regarding examined claims 28 and 29, reference claims 28 recites wherein the plurality of light scatter signals includes axial light loss (ALL) signals measured at 0° scatter. 
Regarding examined claims 30 and 31, reference claim 29 recites wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals measured at about 3° to about 15° scatter.
Regarding examined claims 32 and 33, reference claim 30 recites wherein the plurality of light scatter signals includes polarized side scatter (PSS) signals measured at about 90° scatter.
Regarding examined claims 34 and 35, reference claim 31 recites wherein the plurality of light scatter signals includes depolarized side scatter (DSS) signals measured at about 90° scatter.
Regarding examined claim 36, reference claim 32 recites a step (b) wherein the diluted whole blood sample to which the fluorescent dye has been added is incubated for an incubation period of time.
Regarding examined claim 37, reference claim 33 recites wherein the incubation period of time is less than 25 seconds.
Regarding examined claim 38, reference claim 34 recites wherein the incubation period of time is less than 17 seconds.
Regarding examined claim 39, reference claim 35 recites wherein the incubation period of time is less than 9 seconds.
Regarding examined claim 40, reference claim 36 recites wherein the diluted blood sample is incubated at a temperature ranging from 30° C to 50° C.
Regarding examined claim 41, reference claim 37 recites wherein the diluted blood sample is incubated at a temperature of about 40° C.
Regarding examined claim 42, reference claim 38 recites wherein the WBC reagent contains a single fluorescent dye that is used to identify, quantify, and analyze a plurality of WBC subpopulations at once.
Examined claims 20, 22-42 are rendered obvious by reference claims 19 and 21-38 of co-pending Application No. 16/653,489.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 22 and 24-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22, 24-27 and 29-37 of co-pending Application No. 16/653,527 (reference application) as evidenced by MAPSS (MAPPS Technology). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the reference claims. 
Regarding step (a) of examined claim 20, reference claim 20 recites a method of performing a basophil analysis with an automated hematology analyzer, the method comprising a step (a) of staining a sample of whole blood with a cell membrane permeable nucleic acid binding fluorescent dye. 
Regarding step (b) of examined claim 20, reference claim 20 in step (b) recites exciting the stained sample with an excitation source as the sample traverses a flow cell in the hematology analyzer.
Regarding step (c) of examined claim 20, reference claim 20 in step (c) recites collecting a plurality of light scatter signals and a fluorescence emission signal from the excited sample.
Regarding step (d) of examined claim 20, reference claim 20 in step (d) recites prior to performing a basophil cluster analysis, excluding nuclei-free particles and retaining nuclei-containing particles using only a fluorescence trigger configured in the hematology analyzer and that is limited to fluorescence emission signals and is set to a fluorescence magnitude that is greater than fluorescence emission signals from RBCs, including RBC fragments, and is less than fluorescence emission signals from WBCs.
Regarding step (e) of examined claim 20, reference claim 20 in step (e) recites performing the basophil cluster analysis on the nuclei-containing particles retained in its step (d). 
Reference claim 20 does not recite performing a WBC differential analysis. However, reference claim 37 recites the reagent contains a single fluorescent dye that is used quantify and analyze nRBCs and a plurality of WBC subpopulations at once (which is a WBC differential analysis). It would have been obvious to perform a WBC differential analysis on the nuclei-containing particles collected in step (d) of reference claim 20. Examined claim 20 is rendered obvious over reference claims 20 and 37.
Regarding examined claim 22, reference claim 24 recites wherein the excitation source has a wavelength of from about 350 nm to about 700 nm.
Regarding examined claim 24, reference claim 20 recites the fluorescence trigger has a value that is less than fluorescence emission signals from WBC and retains nuclei containing events based on the trigger. Therefore the nuclei-containing events in reference claim 20 would comprise signals from WBCs.
Regarding examined claim 25, reference claim 37 recites using a single fluorescent dye to identify, quantify and analyze nRBCs. Therefore, the nuclei-containing events would comprise signals from nucleated red blood cells (nRBCs).
Regarding examined claims 26 and 27, reference claim 29 wherein performing the basophil cluster analysis comprising distinguishing basophils within the blood sample from neutrophils, monocytes, and eosinophils (which is WBC differential analysis) based on scatter signals and fluorescence.
Regarding examined claims 28 and 29, reference claims 26, 27 recite wherein the plurality of light scatter signals includes axial light loss (ALL) signals. ALL signals are collected at 0° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches ALL is collected at 0° to the incident laser beam.
Regarding examined claim 30 and 31, reference claims 26,27 recite wherein the plurality of light scatter signals includes intermediate angle scatter (IAS) signals. IAS signals are collected at 0° to 10° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches IAS is collected at 0° to 10° to the incident laser beam.
Regarding examined claim 32 and 33, reference claim 27 recites wherein the plurality of light scatter signals includes polarized side scatter (PSS) signals. PSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches PSS is collected at 90° to the incident laser beam.
Regarding examined claim 34 and 35, reference claim 27 recites wherein the plurality of light scatter signals includes depolarized side scatter (DSS) signals. DSS signals are collected at 90° to scatter. For evidence, see MAPPS at page 2, Fig. 1, which teaches DSS is collected at 90° to the incident laser beam.
Regarding examined claim 36, reference claim 31 recites further comprising incubating the blood sample of step (a) of reference claim 20 for an incubation period of time. 
Regarding examined claim 37, reference claim 32 recites wherein the incubation period of time is less than 25 seconds.
Regarding examined claim 38, reference claim 33 recites wherein the incubation period of time is less than 17 seconds.
Regarding examined claim 39, reference claim 34 recites wherein the incubation period of time is less than 9 seconds.
Regarding examined claim 40, reference claim 35 recites wherein the diluted blood sample is incubated at a temperature ranging from 30° C to 50° C.
Regarding examined claim 41, reference claim 36 recites wherein the diluted blood sample is incubated at a temperature of about 40° C.
Regarding examined claim 42, reference claim 37 recites wherein the reagent contains a single fluorescent dye that is used to identify, quantify, and analyze a plurality of WBC subpopulations at once.
Examined claims 20, 22, 24-42 are rendered obvious by reference claims 20-22, 24-27 and 29-37 of co-pending Application No. 16/653,527.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22, 24-27 and 29-37 of co-pending Application No. 16/653,527 (reference application) as evidenced by MAPSS (MAPPS Technology) in view of Chupp (US 5631165; Applicant IDS).
Regarding claim 23, the reference claims do not recite wherein fluorescence emission is collected at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter.
Chupp teaches methods for differential analysis of blood cells using automated hematology analyzers. Chupp teaches collecting a plurality of scatter signals including axial light loss, intermediate angle scatter, polarized side scatter (PSS) and depolarized side scatter signals (DSS) and fluorescence data from the blood cells. Chupp teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the reference claims and collect fluorescence emission at a wavelength of from about 360 nm to about 750 nm, by a band-pass filter or a long-pass filter as taught by Chupp in the blood differential methods of the reference claims. One of ordinary skill in the art would be motivated to do so because Chupp teaches these signals are used in the blood differential analysis methods. The artisan is combining prior art elements according to known methods to yield predictable results. There is a reasonable expectation of success because both Chupp and the reference claims are directed to performing a differential analysis in blood samples using automated analyzers based on scatter and fluorescent signals.
Examined claim 23 is rendered obvious by reference claims 20-22, 24-27 and 29-37 of co-pending Application No. 16/653,527 in view of Chupp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Closest Prior Art
The instant claims prior to performing a WBC differential analysis, perform a novel step of excluding nuclei-free particles and retain nuclei-containing particles using a fluorescence trigger that is limited to only fluorescence emission signals, wherein the fluorescence trigger is configured in the hematology analyzer and is set to a fluorescence magnitude greater than fluorescence emission signals from RBCs, including RBC fragments, and less than fluorescence emission signals from WBCs. 
The closest prior art is Rodriguez (US 6,228,652; Applicant IDS), Chupp’165 (U.S. 5,631,165; Iss. May 20, 1997; Applicant IDS), Jackson (EP 0559208; Issued 06/09/2000) and Ward (5,627,037;Iss. May 6, 1997).
Rodriguez teaches methods for analyzing and enumerating blood cell types in whole blood samples by measuring light scattering and fluorescent characteristics using an automated flow cell apparatus (see col. 4 lines 12-26). Rodriguez teaches diluting a sample of whole blood to provide a sample of predominantly red blood cells, white blood cells and platelets, subjecting the diluted sample to a fluorescent material to cause cells in the diluted sample to become labeled with the fluorescent material, exciting the sample with a beam of radiation, detecting scatter and fluorescent properties and differentiating and counting subsets of red cells, white cells and platelets labeled with the fluorescent material based on conductivity, fluorescent and scatter properties (see claim 21). Rodriguez teaches the fluorescent material to be CPO which is membrane permeable and binds to nucleic acids (see col. 12 lines 62-67 in Example 1). Rodriguez teaches performing white blood cell classification into the five subsets, Neutrophils (N), eosinophils (E), monocytes (M), lymphocytes (L) and basophils (B) (which is a WBC differential analysis) using fluorescence and scatter data (see Fig. 20A-21B, col. 16 lines 43-col. 17 line 10). However, Rodriguez performs the differential analysis on all the particles in the whole blood, including debris, red blood cell fragments and platelets (see Fig. 19, 20). Rodriguez does not teach a fluorescent trigger to exclude nuclei-free particles and retain nuclei-containing particles prior to performing the WBC differential analysis.
Chupp’165 teaches a method to analyze a whole blood sample using a hematology analyzer that can also perform fluorescence cytometry analysis (col. 7 lines 20-40). Chupp’165 teaches the incubation of fluorophore labeled molecules with the lyse reagent (col. col. 14 lines 22-45). Chupp’165 teaches the step of diluting the sample of blood with the lyse reagent, incubating it for about 10 seconds to about 20 seconds, at about 25ºC to 46ºC (col. 12 lines 40-50, col. 13 lines 39-49). Chupp’165 teaches the steps of delivering the blood sample to the flow cell (col. 34, section C), exciting the sample with an excitation source at 488nm (col. 41, lines 40-45, section F). Chupp’165 teaches the collection of a plurality of signals (at least 7 optical parameters) using detectors (col. 42 lines 44-65) and fluorescence detection (col. 43 lines 55-68). Chupp’165 teaches the collection of the fluorescent emission using both a 530nm and 630nm band-pass filter (col.45 lines 15-25). Chupp’165 teaches that nucleated red blood cells (nRBCs) can be detected by the nuclei binding fluorescence dye (col. 14 line 60 – col. 15 line 35,Ex. 4,7). Chupp’165 performs the WBC differential analysis based on only the light scattering characteristics of the WBCs (see col. 15 lines 24-30, Ex. 7). Chupp’165 teaches using a triple trigger circuit comprising three signals, Axial Light Loss (ALL), Intermediate Angle Scatter (IAS) and fluorescence (FL3) signals to exclude interference from cellular debris caused by the lysing reagent (such as RBC fragments) prior to performing cell enumeration (which is cell differential analysis). Chupp’165 teaches a qualified signal must be greater than IAS while at the same time must be greater than either ALL or FL3 (see col. 15 lines 30-35, col. 17 lines 11-45, see Table in col. 17). Chupp’165 does not teach a trigger that is limited to only fluorescence emission signals to exclude the nuclei-free particles. Chupp’165 does not teach a fluorescent dye that penetrates white blood cell (WBC) membranes and binds to WBC nuclei. It teaches a fluorescent dye which binds exposed red blood cell nuclei and using the fluorescence readout from these cells to exclude them from the white blood cell differential analysis (see col. 17 lines 9-25). 
Jackson teaches methods for analyzing leukocytes in whole blood utilizing flow cytometry (see [0019]). Jackson teaches analysis of leukocyte sub-populations in which the leukocytes are labelled with a leukocyte-specific fluorochrome-labelled primary antibody (see [0019]). Jackson teaches flow cytometer is set with a triggering threshold representative of a predetermined fluorescence intensity (a fluorescent trigger) indicative of the presence of a primary antibody. Jackson teaches all the cells for which the threshold is exceeded, are analyzed based on fluorescence and light scatter data (see [0019]). Jackson does not teach a fluorescent dye that is cell permeable and binds to nucleic acids. Jackson sets the magnitude of the fluorescence trigger based on fluorescent signals from an antibody that binds to specific cells. Jackson does not teach setting the trigger based on fluorescence emission signals from nucleic acid staining.
Ward teaches methods to detect and enumerate absolute counts of one or more cell populations in an unlysed whole blood sample employing a fluorescent microparticle (see abstract). Ward teaches counting cells in subpopulations in whole blood including monocytes, lymphocytes, granulocytes after labeling the desired subpopulation with a fluorescent antibody specific for each subpopulation (col. 5 lines 42-60, col. 8 lines 10-20,see claim 1). Ward teaches a fluorescence trigger to include essentially all of the microparticles and the labeled cells (see col. 4 lines 40-60, see claim 1). Ward does not teach a fluorescent dye that is cell permeable and binds to nucleic acids. Ward does not teach setting the trigger based on fluorescence emission signals from nucleic acid staining.
The step of excluding nuclei-free particles with a fluorescent trigger that is limited to only fluorescence emission signals from cells stained with a cell membrane permeable fluorescent dye that binds to nucleic acids, prior to performing blood cell differential on the retained nuclei-containing particles, wherein the fluorescence trigger is configured in the hematology analyzer and is set to a fluorescence magnitude greater than fluorescence emission signals from RBCs, including RBC fragments, and less than fluorescence emission signals from WBCs is non-obvious over the cited prior art. The instant method provides a more accurate classification of WBC sub-populations as compared to a method without the trigger, because the interference from unlysed RBCs and RBC fragments is substantially eliminated (see [0056]-[0058], see Fig. 6, 7).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657